DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "or other natural stones" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other natural stones"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (2012/0115983).
Regarding claim 1, Moreno et al. discloses a glass/quartz composite structure (para 28, 41-42, 45) comprising:
Glass grit in an amount greater than 50% by weight of the glass/quartz composite structure;
Quartz powder;
Quartz girt; and
A binding resin (para 41-42, 45). 
Moreno et al. does not teach quartz powder in an amount 30-35 percent by weight of the composite, and quartz grit up to 15 percent by weight. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of quartz powder and quartz grit in the composite in order to optimize the mechanical characteristics of the composite slab since Moreno et al. teaches that the amount of quartz power and quartz grit are result effective variable that affects the mechanical characteristics of the slabs. 
Regarding claim 2, Moreno et al. discloses mixing a silane coupling agent with the binding resin (para 39, 41-42 and 45).
Regarding claim 3, Moreno et al. does not teach wherein the silane coupling agent is in an amount 1.5-2 percent by weight of the composite structure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the 
Regarding claim 4, Moreno et al. discloses wherein the binding resin is in an amount 11-14 percent by weight of the composite structure (para 37).
Regarding claim 5, Moreno et al. does not teach wherein the glass grit comprises cube-shaped glass grit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cube-shaped glass grit in the method of Moreno et al. since changes in shape is a mater of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the glass grit is significant.
Regarding claim 6, Moreno et al. further teaches the glass grit is within the range of 100 microns to 650 microns (see para 42, 45).
Regarding claim 7, Moreno et al. does not teach wherein the glass grit comprises cube and conical-shaped glass grit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cube-shaped and conical-shaped glass grit in the method of Moreno et al. since changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the glass grit is significant.
Regarding claim 9, Moreno et al. discloses wherein the quartz grit and the glass grit are sized to pass through a sieve ranging from 8 mesh to 120 mesh (see para 42 and 45).
Regarding claim 11, Moreno et al. discloses wherein the binding resin comprises a polyester resin (see claim 10 and 18).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. as applied to claim 1 above, and further in view of Liao et al. (machine translation of CN103613325).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. as applied to claim 1 above, and further in view of Akai et al. (2005/0028556).
Regarding claim 10, Moreno et al. does not teach wherein the glass grit comprises soda-lime-silica glass. However, Akai et al. teaches a method of recycling waster glass and teaches that soda-lime-type glass is generally used as bottle glass, window glass, plate glass and the like (para 96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use soda-lime-silica as the glass grit in the method of Moreno et al. since Moreno et al. teaches that ground glass from recycled bottles is suitable (para 16).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. as applied to claim 1 above, and further in view of Benito Lopez et al. (US 10,245,763).
Regarding claim 12, Moreno et al. disclose feldspar grit to provide aesthetics of concretes and limestones or other natural stones (para 20). Moreno et al. does not teach alumina powder to provide aesthetics of pure white marbles. However, Benito Lopez et al. teaches a composite structure comprising different inorganic materials such as feldspars, alumina, glass materials, and recycled glass (see claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno et al with the teaching of Benito Lopez et al. since Benito Lopez et al. teaches that alumina is a suitable material for forming a composite structure from inorganic materials. 
s 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (2012/0115983) in view of Liao et al. (machine translation of CN103613325).
	Regarding claim 13, Moreno et al. discloses a method of manufacturing a glass/quartz composite slab (para 20), the method comprising:
	Mixing quart girt, quartz powder, glass grit, and a binding resin, the glass grit being in an amount greater than 50% by weight of the glass-quartz composite structure (para 41-42, 45);
	Pouring the mixture in a mold; and
	Compacting the mixture in the mold (para 17 and claim 18.
	Moreno et al. does not teach the step of compacting the mixture for 300-320 seconds. However, Liao et al. teaches a method of making a quartz composite board by compacting the mixture in a mold for 5 minutes (see para 14, 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno with the teaching of Liao et al. in order to obtain a composite slab with a desired thickness.
	Regarding claim 14, Liao et al. teaches heating the compacted mixture in an oven for up to 2 hours (para 15, 62).
	Regarding claim 16, Moreno et al. discloses mixing a silane coupling agent with the binding resin (para 39, 41-42 and 45).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. in view of Liao et al. as applied to claim 13 above, and further in view of Mangrum (US 3,278,662).
	Regarding claim 15, Moreno et al. discloses wherein said mixing includes:
	Preparing a dry mix of the quartz grit, quartz powder and the glass grit (para 28, 41-42, 45);
	Mixing the binding resin with the dry mix to produce a wet mix (para 28, 39).
	Moreno et al. does not teach the quartz powder is mixed with the wet mix. However, Mangrum teaches mixing the powder with the wet mix for forming a glass/stone tile mix (see col. 5, line 34-39, .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. in view of Liao et al. as applied to claim 13 above, and further in view of Ottergren (20020043578).
	Regarding claim 17, Moreno et al. discloses breaking glass aggerate to produce the glass grit (para 17, 41-42, 45). Moreno et al. does not teach the use of a vertical shaft impact crusher. However, Ottergren teaches impact breaking glass in a vertical shaft impact crusher (fig. 1, para 2, 32, 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno et al. with the teaching of Ottergren since Ottergren teaches that the use of vertical shaft impact crusher is known in the art for breaking up glass.
	Regarding claim 18, Ottergren further teaches crushing the glass in a cone crusher 11 prior to said impact breaking the glass in the vertical shaft impact crusher 12 (fig. 1, para 2, 32, 39).
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. in view of Liao et al. and Ottergren as applied to claim 17 above, and further in view of Akai et al. (2005/0028556).
	Regarding claim 19, Moreno et al. discloses wherein said crushing the glass comprises crushing recycled glass (para 17, 41-42, and 45). Moreno et al. does not teach the recycled glass is recycled window plate glass trim. However, Akai et al. teaches window plate trim is recycled (para 83-85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno et al. with the teaching of Akai et al. since Moreno et al. teaches that waste and used and/or recycled products such as recycled glass (from glass recycled by the end consumer as well as from waster from industrial processes are used (para 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742